Name: 2001/382/EC: Council Decision of 14 May 2001 on a Community financial contribution towards certain expenditure to implement certain management measures on highly migratory fish
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  fisheries;  economic geography;  financing and investment
 Date Published: 2001-05-19

 Avis juridique important|32001D03822001/382/EC: Council Decision of 14 May 2001 on a Community financial contribution towards certain expenditure to implement certain management measures on highly migratory fish Official Journal L 137 , 19/05/2001 P. 0025 - 0026Council Decisionof 14 May 2001on a Community financial contribution towards certain expenditure to implement certain management measures on highly migratory fish(2001/382/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The European Community has been a Contracting Party to the International Convention for the conservation of Atlantic Tunas, hereinafter called "the ICCAT Convention" since 14 November 1997.(2) The ICCAT Convention represents a framework for regional cooperation on the conservation and management of tunas and tuna-like species in the Atlantic Ocean and adjoining seas through the setting up of an International Commission for the Conservation of Atlantic Tunas, hereinafter called "ICCAT", and the adoption of recommendations on conservation and management in the convention area which will become binding on the Contracting Parties.(3) At its 11th special meeting on 16 to 23 November 1998, ICCAT adopted a recommendation on the imposition of a time/area closure linked to the use of fish aggregating devices which became mandatory for the Contracting Parties on 21 June 1999. Council Regulation (EC) No 973/2001 of 14 May 2001 laying down certain technical measures for the conservation of certain stocks of highly migratory species(2) incorporates this recommendation into Community law.(4) In order to ensure compliance with the measure, provision is made for an observer to remain on board each vessel during the period concerned. Detailed arrangements should be adopted therefore governing the assignment of observers, their tasks and the payment of the costs they incur.(5) Member States should ensure that vessels flying their flag and operating in the ICCAT area comply with the conservation and management measures applicable in the area. It is necessary for the Member States to see to it therefore that the system of observers is applied.(6) The Member States must take steps to ensure that observers are placed on board vessels flying their flags and are reimbursed the costs arising from their assignment.(7) In order to facilitate the application of the system of observers, provision should be made for a financial contribution from the Community towards the expenditure incurred in assigning observers during the period 1 November 2000 to 31 January 2001. The contribution would be conditional on the costs being taken over by the Member States once the system has become routine,HAS ADOPTED THIS DECISION:Article 11. The costs arising from the assignment of observers deployed under the provisions of Article 3 of Regulation (EC) No 973/2001 shall be borne by the Member State which makes the appointment.2. Member States may pass on these costs, in whole or in part, to the owners of the Community fishing vessels referred to in Article 1 of Regulation (EC) No 973/2001.Article 21. In order to facilitate the introduction of the system of observers, the Community may contribute to the financing of the expenditure of the Member States arising from the assignment of the observers, for the period 1 November 2000 to 31 January 2001.2. The Community contribution shall be 50 % of the expenditure from public funds incurred by each Member State in making the assignment.3. Member States wishing to qualify for a financial contribution shall submit to the Commission by 1 April 2001 a detailed report on:- the number of observers assigned;- the number of vessels concerned;- the name of the vessel observed and the period for which each observer was assigned;- the final report of each observer.4. Member States wishing to qualify for a financial contribution from the Community shall submit an application for reimbursement of the expenditure referred to in paragraph 2 together with two copies of supporting documents by 1 May 2001 at the latest. The supporting documents shall include at least the main points of the agreement between the Member State and the service provider(s), and evidence of the payments concerned.Member States shall provide assurances that the expenditure has been incurred in compliance with the principles of sound financial management and with the requirements of this Decision.5. Member States shall provide the Commission with the information necessary to enable it to verify compliance with the requirements of this Decision, in particular regarding the assignment of observers in respect of whom the Community has made a financial contribution.Article 3This Decision shall apply from the day of its publication in the Official Journal of the European Communities.This Decision is addressed to the Member States.Done at Brussels, 14 May 2001.For the CouncilThe PresidentL. Rekke(1) Opinion delivered on 28 February 2001 (not yet published in the Official Journal).(2) See page 1 of this Official Journal.